Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 07/23/2019 in which claims 1-20 are pending and ready for examination.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the cited prior arts alone or in combination fail to disclose:
“a second valve assembly and the chiller positioned for parallel flow of refrigerant with the first valve assembly and the cabin evaporator; and 
a controller configured to, while the refrigeration circuit is operating and in response to the temperature of the evaporator being less than a first threshold value and the compressor operating at a predetermined speed, open the second valve assembly to divert a portion of refrigerant through the chiller while another portion of refrigerant flows in parallel through the evaporator”.
As to claim 12, the cited prior arts alone or in combination fail to disclose:
“the refrigeration circuit is operating and in response to the temperature of the evaporator being less than a first predetermined value and the compressor operating at or below a predetermined speed, opening a second valve assembly in the refrigeration circuit to divert a portion of refrigerant through a chiller while another portion of refrigerant flows in parallel through the evaporator thereby increasing the temperature of 
As to claim 20, the cited prior arts alone or in combination fail to disclose:
“a valve assembly and a battery chiller positioned for parallel flow with the evaporator; and 
a controller configured to, in response to a temperature of the evaporator being less than a first predetermined value and the compressor operating at a predetermined speed, open the valve assembly to divert a portion of refrigerant through the chiller and away from the evaporator”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        March 16, 2022